 

Exhibit 10.11(e)

FIFTH AMENDMENT TO MASTER REPURCHASE AGREEMENT
GOVERNING PURCHASES AND SALES OF MORTGAGE LOANS

This Fifth Amendment, dated as of May 10, 2006 (this “Amendment”), to the Master
Repurchase Agreement Governing Purchases and Sales of Mortgage Loans, dated as
of January 18, 2005 as amended by the First Amendment dated June 20, 2005,
Second Amendment dated October 28, 2005, Third Amendment dated as of January 17,
2006 and the Fourth Amendment dated as of March 3, 2006 (the “Agreement”), is
made by and between LEHMAN BROTHERS BANK, FSB (“Buyer”) and AAMES CAPITAL
CORPORATION (“ACC”) and AAMES INVESTMENT CORPORATION (“AIC”, collectively with
ACC, “Seller” and, together with the Buyer, the “Parties”).  Capitalized terms
used in this Amendment and not otherwise defined herein shall have the meaning
set forth in the Agreement.

RECITALS

WHEREAS, the Seller and the Buyer are parties to the Agreement, pursuant to
which the Buyer has agreed, subject to the terms and conditions set forth in the
Agreement, to purchase certain Mortgage Loans owned by the Seller, including,
without limitation, all rights of Seller to service and administer such Mortgage
Loans.  Terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Agreement, as amended hereby.

WHEREAS, the Parties wish to amend the Agreement to modify certain of the terms
and conditions governing the purchase and sale of the Mortgage Loans.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:


SECTION 1.              AMENDMENT.

Section 13(a)(xviii) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“(xviii) for any two consecutive fiscal quarters of AIC, commencing with respect
to the two consecutive fiscal quarters ending on September 30, 2006 AIC and its
Subsidiaries shall incur a loss on a consolidated basis in accordance with
GAAP;”


SECTION 2.              CONDITIONS PRECEDENT.

This Amendment shall become effective upon satisfaction of the following
conditions precedent:

(i)            Buyer shall have received, in form and substance satisfactory to
Buyer, this Amendment, executed and delivered by duly authorized officers of the
Buyer and Seller;

(ii)           Seller shall have received from all other creditors of Seller a
fully executed amendment similar in substance to this Amendment; and

1


--------------------------------------------------------------------------------


(iii)          Buyer shall have received in form and substance satisfactory to
Buyer such other documents as the Buyer may reasonably request.


SECTION 3.              COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE
PARTIES.

Except as expressly amended by Section 1 hereof, the Agreement remains unaltered
and in full force and effect. Each of the Parties hereby reaffirms all terms and
covenants made in the Agreement as amended hereby.


SECTION 4.              EFFECT UPON THE AGREEMENT.

Except as specifically set forth herein, the Agreement shall remain in full
force and effect and is hereby ratified and confirmed. All references to the
“Agreement” in the Master Repurchase Agreement Governing Purchases and Sales of
Mortgage Loans shall mean and refer to the Master Repurchase Agreement Governing
Purchases and Sales of Mortgage Loans as modified and amended hereby.

The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of any Party under the Agreement, or any
other document, instrument or agreement executed and/or delivered in connection
therewith.


SECTION 5.              GOVERNING LAW.

THIS AMENDMENT SHALL BE CONSTRUED, INTERPRETED AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.


SECTION 6.              COUNTERPARTS.

This Amendment may be executed in any number of counterparts, and all such
counterparts shall together constitute the same agreement.

[Remainder of Page Intentionally Left Blank]

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

SELLER:

 

 

 

AAMES CAPITAL CORPORATION, as Seller

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

AAMES INVESTMENT CORPORATION, as Seller

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BUYER:

 

 

 

LEHMAN BROTHERS BANK, FSB, as Buyer

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

3


--------------------------------------------------------------------------------